AeuNdell,
dissenting: I disagree with that part of the majority opinion holding that the trust created by the petitioner comes within section 167 of the Eevenue Act of 1934. That section, as far as material here, provides for taxing to the grantor the trust income that “is * * ⅝ held or accumulated for future distribution to the grantor.” In this case, while four-fifths of the income “is :!: ⅝ * held or accumulated”, I do not see how it can be said that it is held or accumulated “for future disposition to the grantor” in view of the fact that she could not by her own act secure distribution to her unless she survived her husband-beneficiary. The possibility of her survival is a contingency over which she has no control. A similar contingent reversion in William E. Boeing, 37 B. T. A. 178, is described as a mere “possibility of reverter”, and we held that under such a bare possibility the trust income is not “held or accumulated for future distribution to the grantor.” Neither this trust nor the Boeing trust contains definite provision for future distribution to the grantor. While this trust has in it a provision for amendment by joint action of the grantor and the beneficiary, and the Boeing trust did not, this is not a distinction as the Boeing grantor and beneficiary, being the only parties in interest, could together have amended at any time. Helvering v. Helmholz, 296 U. S. 93. I am unable to see any ground for distinguishing the two cases, and under the principle of the Boeing case the trust income here is not reached by section 167.